UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4595


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

VERNON EUGENE MITCHELL, a/k/a Gino,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Huntington. Robert C. Chambers, District Judge. (3:19-cr-00311-1)


Submitted: October 14, 2021                                   Decided: October 18, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


David Schles, Charleston, West Virginia, for Appellant. Joseph Franklin Adams, OFFICE
OF THE UNITED STATES ATTORNEY, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Vernon Eugene Mitchell pled guilty, pursuant to a written plea agreement, to

distribution of fentanyl, in violation of 21 U.S.C. § 841(a)(1), and possession of a firearm

in furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A). The

district court imposed 51 months’ imprisonment for the distribution offense and a

consecutive 60 months’ imprisonment for the firearm offense, for a total imprisonment

term of 110 months. On appeal, Mitchell’s counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal

but questioning the reasonableness of Mitchell’s sentence. Although advised of his right

to file a pro se supplemental brief, Mitchell has not done so. For the reasons that follow,

we dismiss in part and affirm in part.

       Where, as here, the Government seeks to enforce an appeal waiver and Mitchell has

not alleged a breach of the plea agreement, we will enforce the waiver if it is valid and the

issue being appealed falls within the scope of the waiver. United States v. Dillard, 891

F.3d 151, 156 (4th Cir. 2018). Mitchell does not contest that he knowingly and intelligently

waived his right to appeal, see United States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010),

and our review of the plea hearing leads us to conclude that the waiver is valid and

enforceable. Moreover, Mitchell’s challenge to the reasonableness of his sentence falls

with the scope of the waiver. Accordingly, we grant in part the Government’s motion to

dismiss and dismiss the appeal of the sentence.

       In accordance with Anders, we have thoroughly reviewed the entire record in this

case and have found no meritorious grounds for appeal that fall outside the scope of the

                                             2
waiver. Accordingly, we dismiss Mitchell’s appeal of his sentence and otherwise affirm

the district court’s judgment. This court requires that counsel inform Mitchell, in writing,

of the right to petition the Supreme Court of the United States for further review. If

Mitchell requests that a petition be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on Mitchell. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                      AFFIRMED IN PART,
                                                                      DISMISSED IN PART




                                              3